UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6295



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENISE CORTTESSIA ABDULLAH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-94-422-JFM, CA-00-2376-HNM)


Submitted:   April 20, 2001                   Decided:   May 22, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denise Corttessia Abdullah, Appellant Pro Se. Andrea L. Smith,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Denise C. Abdullah appeals the district court’s order denying

her motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).         We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm substantially on the

reasoning of the district court.       United States v. Abdullah, Nos.

CR-94-422-JFM; CA-00-2376-HNM (D. Md. Dec. 19, 2000).     Additional-

ly, we recently held in United States v. Sanders,           F.3d      ,

2001 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that the new

rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), is

not retroactively applicable to cases on collateral review.        Fur-

ther, Abdullah’s § 2255 motion was untimely with respect to all

three claims raised in her § 2255 motion.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.   The motion for appointment of counsel

is denied. The motion to supplement the informal brief is granted.




                                                              AFFIRMED




                                   2